IS«-/¥
                     ELECTRONIC RECORD



                                                           POSS. CONTROLLED
COA#      04-14-00052-CR                  OFFENSE:         SUBSTANCE

          CARLI MCGAA V. THE
STYLE: state of texas                     COUNTY:          BEXAR

COA DISPOSITION:    AFFIRMED              TRIAL COURT:     399th DISTRICT COURT


DATE: 10/15/14            Publish: NO     TCCASE#:         2013CR1004




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         CARLI MCGAA V. THE STATE
STYLE:   OF TEXAS                               CCA#:        15$3*IV
      APPBLL^k/T^              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

      ^erutfQ                                  JUDGE:

DATE:   0zl0Vl&0/r                             SIGNED:                  PC:

JUDGE:       fjA Aaasu*^-.                     PUBLISH:                 DNP:




                                                                        MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: